DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 are directed towards a base station and independent claims 19 and 20 are directed towards a control circuit configured to control a base station and claims 21-22 are directed towards a storage medium in which a program for controlling a base station. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g., in claim 1 “the reference signal being used by a terminal in Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
Further, independent claims 1 and 9 recite, in part, “transmitting the reference signal simultaneously to a beam spot group formed of one or more of the beam spots…” (emphasis added). It is not clear what is meant by simultaneously with respect to one. Moreover, the claim features in claims 1 and 9 of “a target beam spot group of beam spot groups each corresponding to the beam spot group, which covers adjacent radiation ranges”, especially with respect to the feature “one” as in a group consisting of one beam spot. Even if the claimed beam spot groups are interpreted as having “more” than one beam spot, the feature “a controller to assign consecutive time slots for transmitting the reference signal to a target beam spot group of beam spot groups each corresponding to the beam spot group, which covers adjacent radiation range” is still unclear with respect to how the time slots are assigned with respect to a target beam spot group.
Similarly, the features of claim 17 “when transmitting the reference signal to the beam spots, the base station assigns consecutive time slots for transmitting the reference signal to a target beam spot group covering adjacent ones of the radiation ranges, of two or more beam spot groups which are each formed of the beam spots to which the reference signal is transmitted simultaneously”; claim 18 “when transmitting the reference signal to the plurality of beam spots, the base station assigns consecutive time slots for transmitting the reference signal to a target beam spot group covering adjacent radiation ranges, of beam spot groups each formed of two or more of the beam spots to which the reference signal is transmitted simultaneously”; claim 19, “when the base station transmits the reference signal to the plurality of beam spots, the control circuit assigns consecutive time slots for transmitting the reference signal to a target beam spot group covering adjacent ones of the radiation ranges, of beam spot groups that are each formed of two or more of the beam spots to which the reference signal is transmitted simultaneously”; claim 20, “when the base station transmits the reference signal to the plurality of beam spots, the control circuit assigns consecutive time slots for transmitting the reference signal to a target beam spot group covering adjacent radiation ranges, of beam spot groups each formed of two or more of the beam spots to which the reference signal is transmitted simultaneously”; claim 21, “when the base station transmits the reference signal to the plurality of beam spots, consecutive time slots for transmitting the reference signal to a target beam spot group covering adjacent radiation ranges are assigned, the target beam spot group being from among the plurality of beam spot groups each formed of two or more of the beam spots to which the reference signal is transmitted simultaneously”; and claim 22, “when the base station transmits the reference signal to the plurality of beam spots, consecutive time slots for transmitting the reference signal to a target beam spot group covering adjacent radiation ranges are assigned, the target beam spot group being from among the plurality of beam spot groups each formed of two or more of the beam spots to which the reference signal is transmitted simultaneously” are unclear with respect to how consecutive slots are assigned to a target beam spot group, the composition of the beam spot groups relative to each other, and if the reference signal is consecutively transmitted or simultaneously transmitted in the target beam spot group.
Moreover, all of the independent claims recite a feature related to a difference in either a number of beam spots or a period during intermittent reception as compared to a “normal time” when intermittent reception is not performed. 
First of all, the feature related to a number of beam spots “to be measured” is amenable to two or more plausible claim constructions. On one hand, the claims can be construed as the base station transmits an increased number of beam spots transmitted when intermittent reception is configured. On the other hand, the claims can be construed as the base station instructs the terminal to make measurements on more beam spots in consideration that the claims recite assigning time slots for beam spot groups without tying the claimed assigned timeslots to the recited “beam spots to be measured”. The same issues arise with respect to “a measurement cycle” because it is not clear form the claim construction if the measurement cycle is related to how the beam spots are transmitted or merely when the terminal is supposed to be measuring the beam spots. Clarity of these features is especially called into question in claims 1-16 and 19-22 when one considers the fact that these claims are a base station apparatus, a control circuit of a base station, and an article of manufacture of a storage medium storing a program for controlling a base station because it is unclear where the boundary of the base station falls within the claim due to the fact that the claims recite features or functions performed by a terminal. Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim ... indefinite.").
Second, the relative terms of degree recited in the claims (e.g. when intermittent reception is performed vs. “normal time” when intermittent reception is not performed) render the scope of the claims indefinite. While it is easily understood that there is disclosed an intermittent reception mode and a normal mode when intermittent reception is not performed by a terminal, the disclosure does not define “time” or “normal time”. Moreover, the disclosure does not define at what “time” in normal mode is claimed rendering the scope of the claims indefinite with respect to what point in time during normal mode in which a terminal measures one or more beam spots in comparison to the number of beam spots to be measured during intermittent reception.
There is lack of antecedent basis in claims 3 and 11 for “the terminals” rendering the scope of claims 3 and 11 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric, “Common signal/information allocation for initial access and mobility”, 3GPP TSG RAN WG1 #86bis, Lisbon, Portugal, 10-14 October, 2016, R1-1608711, hereafter D1, in view of Samsung, “Bearer measurement and reporting”, 3GPP TSG RAN WG1#89, Hangzhou, China, 15th-19th May 2017, R1-1709035, hereafter D2, in view of Nagaraja et al. (US 2018/0063883 A1).

Regarding claim 1, D1 discloses a base station comprising: 
a communicator (Fig. 2 base station) capable of transmitting a reference signal to a plurality of beam spots that are radiation ranges of a directional beam (Section 2, Figure 1, BRS for each beam spot), the reference signal being used by a terminal in a beam spot to measure a reception quality (this is a feature of a terminal and a feature of intended use which is not considered as limiting to the claimed base station), and capable of transmitting the reference signal simultaneously to a beam spot group formed of one or more of the beam spots (Section 2, Figure 1, simultaneous transmission); and 
a controller to assign consecutive time slots (Section 3 and Figure 2) for transmitting the reference signal to a target beam spot group of beam spot groups each corresponding to the beam spot group, which covers adjacent radiation ranges (this is a feature of intended use of the assigned slots and not considered limiting to the claims because it does not positively recite any features of a base station. Nonetheless, D1 discloses such features in Section 3 and Figure 2).  
D1 does not disclose the following; however, D2 and Nagaraja suggest wherein the controller increases the number of beam spots to be measured by the terminal during intermittent reception as compared to that in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0070] there may be a greater chance of optimal beams changing while the UE is asleep; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).
Regarding claim 2, Nagaraja further discloses 2. The base station according to claim 1, wherein the controller notifies the terminal of timings at which the terminal measures reception qualities of the reference signals ([0058] and [0069]).

Regarding claim 8, D1 further discloses the base station according to claim 1, wherein the beam spot group includes a plurality of beam spots whose radiation ranges are adjacent to each other (Fig. 1).

Regarding claim 9, D1 discloses a base station comprising:
a communicator (Fig. 2 base station) capable of transmitting a reference signal to a plurality of beam spots that are radiation ranges of a directional beam (Section 2, Figure 1, BRS for each beam spot), the reference signal being used by a terminal in a beam spot to measure a reception quality (this is a feature of a terminal and a feature of intended use which is not considered as limiting to the claimed base station), and capable of transmitting the reference signal simultaneously to a beam spot group formed of one or more of the beam spots (Section 2, Figure 1, simultaneous transmission); and 
a controller to assign consecutive time slots (Section 3 and Figure 2) for transmitting the reference signal to a target beam spot group of beam spot groups each corresponding to the beam spot group, which covers adjacent radiation ranges (this is a feature of intended use of the assigned slots and not considered limiting to the claims because it does not positively recite any features of a base station. Nonetheless, D1 discloses such features in Section 3 and Figure 2).  
D1 does not disclose the following; however, D2 and Nagaraja suggests wherein in accordance with a message that requests the terminal to switch to an intermittent reception mode, the controller changes a measurement cycle for the terminal to measure the reference signal and the number of beam spots to be measured by the terminal from those in a normal time in which intermittent reception is not performed (D2: Section 4, Periodic beam quality report disclosing the UE monitors the serving beam; Nagaraja: [0021] disclosing the techniques are for reference signals that may be used for beam management during on periods of a discontinuous reception (DRX) corresponding to the claimed intermittent reception; [0057]-[0059] disclosing measurement reference signals (MRSs) are measured by a terminal (UE) in beam management procedures; [0067], [0070], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training the message is seen as a request for the terminal (UE) to operate according to the DRX parameters and that in DRX how frequent the training occurs is configurable based on how long the UE is asleep because there may be a greater chance of optimal beams changing while the UE is asleep; [0073] disclosing for long DRX cycles, more MRS training signals are utilized upon waking up as opposed to the disclosure of D2 in which the UE is not in DRX and measuring only the serving beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of D1 based on the teaching of D2 and Nagaraja because only measuring the serving beam as taught by D2 can provide for allowing a UE to be switched to a better serving beam without losing the connection (Section 4) while Nagaraja teaches the need for increased beam monitoring for DRX mode because the beam can be lost when the UE is asleep for a long time ([0070]).

Regarding claim 10, Nagaraja further discloses the base station according to claim 9, wherein the controller notifies the terminal of timings at which the terminal measures reception qualities of the reference signals ([0058] and [0069]).


Regarding claim 15, D1 and Nagaraja further suggest the base station according to claim 9, wherein the controller performs notification of the beam spots to be measured by the terminal in units of beam spot groups (Figure 1 simultaneous transmission of multiple beam spots; Nagarajan: [0069] the network notifies the UE of the MRS configuration).

Regarding claim 16, D1 further discloses the base station according to claim 9, wherein the beam spot group includes a plurality of beam spots whose radiation ranges are adjacent to each other (Fig. 1).

Regarding claims 17-18, the claims are directed towards the radio communication method performed by the base station of claims 1 and 9 respectively including the features the reference signal being used by a terminal in a beam spot to measure a reception quality; and a step of the terminal measuring the reception quality of the reference signal transmitted to a beam spot indicated in notification from the base station and transmitting a measurement result to the base station; and a step of a base station indicating a radio parameter to be used by the terminal in notification in claim 18. Such features are disclosed by Nagaraja ([0069], [0071]); therefore, the claims are rejected on the grounds presented above for the rejection of claims 1 and 9.

Regarding claim 19, the claim is directed towards a control circuit configured to control a base station to perform the functions of claim 1 including: a step of notifying the terminal of the number of beam spots for which a reception quality is measured; the reference signal being used for the terminal to measure the reception quality; and a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal. These features are disclosed by Nagaraja ([0069], [0071]) and the claimed control circuit is implicit in D1; therefore, claim 19 is rejected on the grounds presented above for claim 1.

Regarding claim 20, the claim is directed towards a control circuit configured to control a base station to perform the functions of claim 9 including:
a step of notifying the terminal of a radio parameter to be used by the terminal; the reference signal being used for the terminal to measure a reception quality; and a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal using the radio parameter; the measurement cycle and the number of beam spots being included in the radio parameter that the base station provides in accordance with a message that requests the terminal to switch to an intermittent reception mode. These features are disclosed by Nagaraja ([0069], [0071], [0073]) and the claimed control circuit is implicit in D1; therefore, claim 20 is rejected on the grounds presented above for claim 9.

Regarding claim 21, the claim is directed towards a storage medium in which a program for controlling a base station, the program being configured to cause the base station to execute the functions of claim 1 including: 
a step of notifying the terminal of the number of beam spots for which a reception quality is measured; the reference signal being used by the terminal to measure the reception quality; and a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal. Nagaraja discloses such features ([0069], [0071], [0093]); therefore, claims 21 is rejected on the grounds presented above for claim 1.

Regarding claim 22, the claim is directed towards a storage medium in which a program for controlling a base station, the program being configured to cause the base station to execute the functions of claim 9 including: 
a step of notifying the terminal of a radio parameter to be used by the terminal; the reference signal being used by the terminal to measure a reception quality; and a step of receiving a measurement result of the reception quality of the reference signal measured by the terminal using the radio parameter, the measurement cycle and the number of beam spots being included in the radio parameter that the base station provides for notification in accordance with a message that requests the terminal to switch to an intermittent reception mode. Nagaraja discloses such features ([0069], [0071], [0073], [0093]); therefore, claims 22 is rejected on the grounds presented above for claim 9.



Claims 3-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric, “Common signal/information allocation for initial access and mobility”, 3GPP TSG RAN WG1 #86bis, Lisbon, Portugal, 10-14 October, 2016, R1-1608711, hereafter D1, in view of Samsung, “Bearer measurement and reporting”, 3GPP TSG RAN WG1#89, Hangzhou, China, 15th-19th May 2017, R1-1709035, hereafter D2, in view of Nagaraja et al. (US 2018/0063883 A1) further in view of Qualcomm Incorporated, “Beam Management in C-DRX”, 3GPP TSG RAN Wg2 Meeting Ad-hoc, Vancouver, Canada, Jan 22th-26th [sic], 2018, R2-1801261, hereafter D3.

Regarding claim 3, D1 in view of D2 and Nagaraja disclose the base station according to claim 1, wherein the controller changes, using a parameter change message that notifies the terminal of a measurement cycle for the reference signal. (Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation).
D1 does not expressly disclose the following; however, D3 discloses the measurement cycle set in the terminal to a measurement cycle common to the terminals (pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques of D3 because they are readily applicable to the techniques of D1 and the motivation exists in D3 that by configuring the periodicity of reference signal transmission in this manner, the overhead of sending reference signals can be reduced by setting the reference signal periodicity to be a multiple of the DRX cycles.

Regarding claim 4,  D1 in view of D2, Nagaraja and D3 disclose the base station according to claim 1, wherein the controller adjusts a measurement cycle for the terminal to measure the reference signal, based on a transmission cycle for a search beam periodically radiated by the communicator for initial capture of the terminal (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).

Regarding claim 5, D3 further suggests the base station according to claim 4, wherein the controller sets the measurement cycle to a multiple of the transmission cycle for a search beam (D3: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the beam management periodicity is the same or different than the DRX periodicity).

Regarding claim 6, the prior art suggests the base station according to claim 4, wherein when the measurement cycle is not a multiple of the transmission cycle for a search beam, the controller adjusts the measurement cycle to a multiple of the transmission cycle for a search beam, and notifies the terminal of a measurement cycle obtained by the adjustment (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the DRX and the beam management must be aligned for at least some of the DRX cycles).

Regarding claim 7, Nagaraja and D4 further suggests the base station according to claim 1, wherein the controller determines a measurement cycle for the terminal to measure the reference signal during intermittent reception, based on at least one of an increase in the number of beam spots, the measurement cycle in the normal time, and a moving speed of the terminal, and notifies the terminal of the measurement cycle determined (Nagaraja: [0073] more signal upon waking up; D4: Fig. 1 and preceding discussion disclosing that the measurement cycle is set to a certain periodicity because the beam management requires the reference signal to be swept across multiple beams).

Regarding claim 11, D1 in view of D2 and Nagaraja disclose the base station according to claim 9, wherein the controller changes, using a parameter change message that notifies the terminal of a measurement cycle for the reference signal. (Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation).
D1 does not expressly disclose the following; however, D3 discloses the measurement cycle set in the terminal to a measurement cycle common to the terminals (pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the techniques of D3 because they are readily applicable to the techniques of D1 and the motivation exists in D3 that by configuring the periodicity of reference signal transmission in this manner, the overhead of sending reference signals can be reduced by setting the reference signal periodicity to be a multiple of the DRX cycles.

Regarding claim 12,  D1 in view of D2, Nagaraja and D3 disclose the base station according to claim 9, wherein the controller adjusts a measurement cycle for the terminal to measure the reference signal, based on a transmission cycle for a search beam periodically radiated by the communicator for initial capture of the terminal (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the transmitted reference signals (CSI-RS) is set for a group of UEs).

Regarding claim 13, D3 further suggests the base station according to claim 12, wherein the controller sets the measurement cycle to a multiple of the transmission cycle for a search beam (D3: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the beam management periodicity is the same or different than the DRX periodicity).

Regarding claim 14, the prior art suggests the base station according to claim 12, wherein when the measurement cycle is not a multiple of the transmission cycle for a search beam, the controller adjusts the measurement cycle to a multiple of the transmission cycle for a search beam, and notifies the terminal of a measurement cycle obtained by the adjustment (D1: pg. 1 disclosing a BRS for beam management at initial access; Nagaraja: [0057] disclosing semi-static and dynamic MRS configuration; [0060] disclosing DRX (e.g. intermittent reception); [0067], [0072]-[0073] disclosing the network determines the MRS cycles and DRX parameters on which the MRS parameters are based  and signals them to the UE in which longer DRX cycles require more training; [0070] “more frequent MRS training for longer DRX cycles when the UE wakes up (as there may be a greater chance of optimal beams changing while the UE was asleep). Conversely, the MRS configuration may be selected to achieve less frequent (or no) MRS training when DRX cycles are shorter” these features suggest a dynamically adjusted MRS configuration based on DRX cycles configured for the terminal; D2: Section 4 non-DRX involves monitoring only the serving beam which also suggests an adjustment is made when switching a terminal from normal non-DRX operation to DRX operation; D4: pg. 2, Fig. 1, Discussion after Observation 3 and proposals 3 and 4 disclosing a periodic beam management configuration in which the reference signals must be swept to cover multiple potential beams in which the periodicity of the DRX and the beam management must be aligned for at least some of the DRX cycles).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samsung, “Overview on beam management”, 3GPP TSG RAN WG1 #86bis, Lisbon, Portugal 10th-14th October 2016, R1-1609080; LG Electronics, “Discussion on DL beam management”, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China 15th-19th May 2017, R1-1707604; Huawei, HiSilicon, “Consideration on DRX with beam management, 3GPP TSG RAN WG2 #99bis, Prague, Czech Republic, 9-13 October 2017, R2-1710563; Ericsson, “Measurement configurations and signaling for fast setup”, 3GPP TSG RAN AH1801, Vancouver, Canada, Jan 22nd – 26th, 2018, R2-1801017; Samsung, “NR C-DRX enhancement considering beamforming”, 3GPP TSG RAN WG2 Ad-hoc Meeting. Vancouver, Canada, 21th-25th [sic], January 2018, R2-1801414.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461